BURNSTEIN, MIETTE K., Associate Judge,
dissenting:
I respectfully dissent.
In this case, despite what appears to be adequate office procedure, a suggestion of death was mislaid or erroneously misfiled. Some 123 days later (33 days after the expiration of the 90 day requirement of *27moving for the substitution of parties in accordance with Fla.R.Civ.P. 1.260[a]) the error was brought to the attention of the appellants. Appellants thereafter moved for an extension of the time in accordance with Fla.R.Civ.P. 1.090(b)(2) which Motion was denied and an Order entered dismissing Plaintiff’s cause of action.
Time requirements under 1.260(a) were set in motion by the appropriate filing of the suggestion of death. King v. Tyree’s of Tampa, Inc., 315 So.2d 538 (Fla.2d DCA 1975). The question of excusable neglect for which time limitations may be extended is a matter within the sound discretion of the trial judge.
No abuse of such discretion was shown, therefore, I would affirm.